Per Curiam.
— The penalty of an administration bond, is to secure the performance of covenants; but the breaches may as conveniently be tried by arbitrators, as breaches in an action for a penalty in articles of agreement, to which that tribunal is indisputably competent. The celerity with which a lien may be obtained, would be an *343argument in favour of the jurisdiction. . But the case being plainly within the letter, cán be excluded from the purview only by some overpowering circumstance, palpably inconsistent with the scope of the act of assembly, and the principal object in view; nothing of which'appears. As to the other exception, want of service of thd rule to arbitrate, or what is the same thing, Want of proof of it at the time of choosing the arbitrators, was not urged before the arbitrators, although the defendants appeared by counsel; so that having been waived there-, it cannot be urged here.
Judgment affirmed.